Citation Nr: 1735508	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-22 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to October 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2017, the Veteran testified before the undersigned at a videoconference hearing in El Paso, Texas.  A transcript of that hearing has been associated with the claims file and reviewed. 


FINDINGS OF FACT

1.  The competent and probative evidence weighs against finding that the Veteran's left shoulder disorder had its onset in or is otherwise related to his period of active service.  

2.  The competent and probative evidence weighs against finding that the Veteran's sleep apnea had its onset in or is otherwise related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA met its duty to notify by letters sent to the Veteran in September 2009 and December 2009, prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Additionally, the Veteran was afforded VA examinations in December 2009 and March 2016.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Left Shoulder

After review of the record, the Board finds that the criteria for service connection for a left shoulder disability have not been met.

The evidence establishes diagnoses of rotator cuff tendonitis, osteoporosis with joint manifestations, and degenerative arthritis.  Additionally, an MRI of the left shoulder revealed minimal fluid in the subacromial-subdeltoid bursa, suggesting possible minimal bursitis.  04/15/2016 VBMS, C&P Exam (Shoulder DBQ), pp. 1, 7.  Thus, the Board finds that a current left shoulder disorder exists.  

The Veteran contends that his left shoulder disorder is related to parachute jumps in service.  In April 2017 the Veteran testified that he began experiencing shoulder problems in his first year as a parachutist.  Specifically, he recalled one incident where his main parachute did not deploy and he was forced to use his reserve parachute, which resulted in him landing hard and injuring his shoulders.  04/12/2017 VBMS, Hearing Transcript, pp. 2-3, 8.  The Veteran's military personnel records establish his history as a parachutist.  11/01/2000 VBMS, Certificate of Release.  

The Veteran's service treatment records are negative for complaints of, treatment for, or diagnoses related to the left shoulder.  The Veteran reported a painful shoulder on a February 2000 report of medical history.  03/23/2004 VBMS, STR-Medical No. 1, pp. 4-5.  In March 2000 the Veteran submitted a claim for the right shoulder, as well as claims for the back and knees.  From 2000 to the date he filed his left shoulder claim in December 2009, the Veteran filed multiple service connection and increased rating claims without mention of a left shoulder injury.  
In January 2003, the Veteran reported falling onto his left shoulder in a workplace accident, but only reported right shoulder pain at that time.  03/20/2004 VBMS, Medical-Government, p. 35.  In March 2004, the Veteran was afforded a VA examination for his right shoulder increased rating claim, but did not mention left shoulder pain at that time.  03/30/2004 VBMS, VA Exam.  The evidence demonstrates that the Veteran first sought treatment for the left shoulder in February 2010, nearly one decade after discharge.  03/17/2011 VBMS, Medical-Government, p. 12.  Accordingly, based on the totality of the evidence, the Board finds that the Veteran's report of shoulder pain in February 2000 was referring solely to his right shoulder.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

In April 2017, the Veteran testified that he was treated for his left shoulder in January 2001 and that an MRI was performed.  The evidence does not demonstrate treatment for the left shoulder until February 2010, but the Board notes that an MRI was performed on the right shoulder in February 2002.  07/10/2002 VBMS, VA Exam, p. 9.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding treatment for the left shoulder in January 2001.  

In an August 2016 addendum opinion, a VA examiner opined that it is less likely than not that the Veteran's left shoulder disorder was incurred in or caused by his period of active service.  The examiner acknowledged the Veteran's history of parachute jump training and experiences related to repetitive impacts and landings, but noted that his service treatment records are negative for left shoulder treatment or diagnosis, and that he first reported left shoulder symptoms nearly 10 years after discharge.  10/12/2016 LCM, C&P Exam; 04/15/2016 LCM, C&P Exam.  The Board finds the August 2016 opinion to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and a sufficient rationale that takes into account the Veteran's specific medical history, to include his service history of parachute jumps.  See id.; see also 04/15/2016 VBMS, C&P Exam (Shoulder DBQ).  

The Board acknowledges that the August 2016 addendum opinion states that "the physical examination findings do support the symptoms that the [V]eteran reported," which appears to contradict the conclusion reached.  However, the Board notes that the original April 2016 opinion states that "[t]he physical exam findings do not support the symptoms that the [V]eteran reported."  04/15/2016 VBMS, C&P Exam (Medical Opinion DBQ) (emphasis added).  Considering the language of both opinions and the conclusion reached in both, the Board finds that the most reasonable interpretation is that the absence of the word "not" from the addendum opinion is merely a typographical error, and it does not diminish the weight given to the opinion.  See Bastien, 599 F.3d at 1306; see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that an examination report "must be read as a whole").

The Veteran contends that he is entitled to service connection for the left shoulder for the same reasons he was granted service connection for the right shoulder; specifically, that his parachutist history resulted in injury to both shoulders.  Initially, the Board notes that the Veteran is not competent to testify as to the etiology of his left shoulder disorder, as it requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  Second, the Veteran filed his claim of service connection for a right shoulder disability and he was diagnosed with a right shoulder disability in 2000, during his period of active service.  03/02/2000 VBMS, VA 21-526; 03/02/2000 VBMS, VA Exam, p. 4.  In July 2000, the Veteran was granted service connection for a right shoulder disability (effective the date following release from active duty).  The July 2000 rating decision notes a current right shoulder diagnosis, but does not reference the Veteran's parachutist history in the Reasons and Bases section for the right shoulder.  07/22/2000 VBMS, Rating Decision.  The distinction is important, as an in-service diagnosis entitled the Veteran to service connection for the right shoulder, whereas he was not diagnosed with a left shoulder disorder until 10 years later.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's left shoulder disorder had its onset in or is otherwise related to his period of active service, or that it manifested to a compensable degree within one year of discharge.  

The Board next considers whether the evidence demonstrates a continuity of symptomatology.  As previously discussed, the Veteran's service treatment records are negative for mention of a left shoulder injury, and he first sought treatment for the left shoulder nearly 10 years after discharge.  Additionally, the Veteran specifically denied left shoulder pain in January 2003 after seeking treatment for falling on the left shoulder.  03/20/2004 VBMS, Medical-Government, p. 35.  Indeed, this record reflects that the Veteran complained of right shoulder pains at that time.  Accordingly, the Board finds that weight of the competent and probative evidence is against finding a continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. at 495-97.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Sleep Apnea 

After review of the record, the Board finds that the criteria for service connection for sleep apnea have not been met.  

The evidence demonstrates a diagnosis of sleep apnea after a sleep study was completed.  03/09/2009 VBMS, Medical-Government, p. 3.  Thus, the Board finds that a current disability exists.  

The Veteran's service treatment records are negative for complaints of, treatment for, or diagnoses related to sleep apnea.  In February 2000, the Veteran reported no history of or current frequent trouble sleeping.  03/23/2004 VBMS, STR-Medical No. 1.  In April 2017, the Veteran testified that he complained of sleep apnea problems in service and was told he had respiratory problems.  The Veteran also stated that a roommate in service told him that he had been gasping for air, and that his spouse told him something similar after they were married.  04/12/2017 Hearing Transcript, pp. 10-12.  

The Veteran was afforded a VA examination in December 2009.  The examiner acknowledged the Veteran's report that he while in service he was tired all of the time, had no energy, and was not able to function.  12/10/2009 VBMS, VA Exam No. 2, pp. 1-2.  In March 2010, based upon the December 2009 VA examination, a VA examiner opined that the Veteran's sleep apnea is not caused by or a result of military service.  She explained that the Veteran's service treatment records contained multiple evaluations due to cough with septum and cold symptoms, with a pulmonary function test showing an obstructive condition.  However, she noted that there are no sleep apnea symptoms noted during service, and that all of the complaints are related to bronchitis exacerbation.  Id. at 4-5.  The Board finds the examiner's opinion to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and a sufficient rationale that takes into account the Veteran's specific medical history.  

The Board acknowledges the Veteran's contention that his sleep apnea began in service, however, the Veteran is not competent to provide such an opinion, as it requires medical expertise as it involves the complex respiratory system.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  Accordingly, the Board finds that the weight of the competent and probative evidence weighs against finding that the Veteran's sleep apnea had its onset in or is otherwise related to his period of active service.  

To the extent the Veteran claims that his sleep apnea was caused or has been aggravated by bronchitis, the Board notes that the Veteran is not service-connected for bronchitis; thus, service connection is not warranted on a secondary basis.  See Allen, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310; see also May 2017 and August 2017 rating decisions (finding no new and material evidence related to a service connection claim for bronchitis).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


	
ORDER

Service connection for a left shoulder disability is denied.  

Service connection for sleep apnea is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


